Per Curiam.
Respondent was admitted to practice by this Court in 1990 and maintains offices in Massachusetts.
The Supreme Judicial Court of Massachusetts publicly reprimanded respondent by decision dated June 10, 2004, hav*719ing found him guilty of engaging in a conflict of interest by representing a client on matters adverse to a former client and related to his prior representation of that former client.
Petitioner moves for an order imposing reciprocal discipline on respondent (see 22 NYCRR 806.19). Respondent has been properly served and has not replied to the motion. A review of the record before us indicates that due process was afforded respondent and there was sufficient evidence to establish his misconduct. We grant petitioner’s motion and further conclude that respondent should be censured.
Spain, J.P., Carpinello, Mugglin, Rose and Lahtinen, JJ., concur. Ordered that petitioner’s motion is granted; and it is further ordered that respondent is hereby censured.